Exhibit 10.3

 

Velodyne Lidar, Inc.

 

2020 Employee Stock Purchase Plan

 

(As Adopted Effective on September 29, 2020)

 



 

 

 

Velodyne Lidar, Inc.

 

2020 Employee Stock Purchase Plan

 

SECTION 1. PURPOSE OF THE PLAN.

 

The Board adopted the Plan on September 13, 2020 and it became effective upon
its approval by the Company’s stockholders on September 29, 2020. The purpose of
the Plan is to provide Eligible Employees with an opportunity to increase their
proprietary interest in the success of the Company by purchasing Stock from the
Company on favorable terms and to pay for such purchases through payroll
deductions or other approved contributions.

 

SECTION 2. ADMINISTRATION OF THE PLAN.

 

(a)           General. The Plan may be administered by the Board or one or more
Committees. Each Committee shall comply with rules and regulations applicable to
it, including under the rules of any exchange on which the Stock is traded, and
shall have the authority and be responsible for such functions as have been
assigned to it.

 

(b)           Powers of the Administrator. Subject to the terms of the Plan, and
in the case of a Committee, subject to the specific duties delegated to the
Committee, the Administrator shall interpret the Plan and make all other policy
decisions relating to the operation of the Plan. The Administrator may adopt
such rules, guidelines and forms as it deems appropriate to implement the Plan.

 

(c)           Effects of Administrator’s Decisions. The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
interested parties.

 

(d)           Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware (except its choice of law
provisions).

 

SECTION 3. STOCK OFFERED UNDER THE PLAN.

 

(a)           Authorized Shares. The number of shares of Stock available for
purchase under the Plan shall be 3,492,097 shares of the Company’s Stock
(subject to adjustment pursuant to Subsection (c) below), plus the additional
shares described in Subsection (b) below. Shares of Stock issued pursuant to the
Plan may be authorized but unissued shares or treasury shares.

 

(b)           Annual Increase in Shares. On the first day of each fiscal year of
the Company during the term of the Plan, commencing on January 1, 2021 and
ending on (and including) January 1, 2040, the aggregate number of shares of
Stock that may be issued under the Plan shall automatically increase by a number
equal to the least of (i) one percent (1%) of the total number of shares of
Stock actually issued and outstanding on the last day of the preceding fiscal
year, (ii) 2,500,000 shares of Stock (subject to adjustment pursuant to
Subsection (c) below), or (iii) a number of shares of Stock determined by the
Board.

 



 

 

 

(c)           Anti-Dilution Adjustments. In the event that any dividend or other
distribution (whether in the form of cash, stock or other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, reclassification,
repurchase, or exchange of Stock or other securities of the Company, or other
similar change in the corporate structure of the Company affecting the Stock and
effected without receipt or payment of consideration by the Company occurs, then
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, there will be a
proportionate adjustment of the number and class of Stock that may be delivered
under the Plan, the Purchase Price per share and the number and class of Stock
covered by each option under the Plan which has not yet been exercised, and the
numerical limits of Sections 3(a), 3(b)(ii) and 9(c).

 

(d)           Reorganizations. In the event of a Corporate Reorganization, the
outstanding rights to purchase Stock under any Offering Period then in progress
may be continued, assumed or substituted by the surviving entity or its parent.
If such acquirer refuses to continue, assume or substitute for any such rights,
then a new Purchase Date for such Offering Period(s) will be set prior to the
effective time of the Corporate Reorganization, the Participants’ accumulated
contributions will be applied to purchase Stock on such date, and any such
Offering Periods shall terminate immediately after such purchase. In the event a
new Purchase Date is set under this Section 3(d), Participants will be given
notice of the new Purchase Date. The Plan shall in no event be construed to
restrict in any way the Company’s right to undertake a dissolution, liquidation,
merger, consolidation or other reorganization.

 

SECTION 4. ENROLLMENT AND PARTICIPATION.

 

(a)           Offering Periods and Purchase Periods.

 

(i)                  Base Offering Periods. The Committee may establish Offering
Periods of such frequency and duration as it may deem appropriate (the “Base
Offering Periods”); provided that a Base Offering Period shall in no event be
longer than 27 months (or such other period as may be imposed under applicable
tax law). The Base Offering Periods are intended to qualify under Code Section
423. Unless changed by the Committee, the Plan shall operate such that two Base
Offering Periods, each of twelve months’ duration and each including two
six-month Purchase Periods, may operate simultaneously commencing at such time
and under such conditions as the Committee may determine.

 

(ii)                 Additional Offering Periods. At the discretion of the
Administrator, additional Offering Periods (the “Additional Offering Periods”)
may be conducted under the Plan including, if necessary or advisable in the sole
discretion of the Administrator, under a separate sub-plan or sub-plans,
permitting grants to Eligible Employees of certain Participating Companies
(each, a “Sub-Plan”). Such Additional Offering Periods may be designed to
achieve desired tax objectives in particular locations outside the United States
or to comply with local laws applicable to offerings in such foreign
jurisdictions and will not be intended to qualify under Code Section 423.
Additional Offering Periods may run concurrent to the Base Offering Periods.
Alternatively, the Administrator may determine a different commencement and
duration of an Additional Offering Period, and Additional Offering Periods may
be consecutive or overlapping. The other terms and conditions of each Additional
Offering Period shall be those set forth in this Plan document or in terms and
conditions approved by the Administrator with respect to such Additional
Offering Period (whether or not set forth in a written Sub-Plan), with such
changes or additional features as the Administrator determines. Each Additional
Offering Period (whether or not set forth in a written Sub-Plan) shall be
considered a separate plan from the Plan (the “Statutory Plan”). The total
number of Shares authorized to be issued under the Plan as provided in Section 3
above applies in the aggregate to the Statutory Plan and any Additional Offering
Period. Unless otherwise superseded by the terms and conditions approved by the
Administrator with respect to an Additional Offering Period, the provisions of
this Plan document shall govern the operation of any offering conducted
hereunder.

 



 

 

 

(iii)                Separate Offerings. Each Base Offering Period and each
Additional Offering Period conducted under the Plan is intended to constitute a
separate “offering” for purposes of Code Section 423.

 

(iv)                Equal Rights and Privileges. To the extent an Offering
Period is intended to qualify under Code Section 423, all participants in such
Offering Period shall have the same rights and privileges with respect to their
participation in such Offering Period in accordance with Code Section 423 and
the regulations thereunder except for differences that may be mandated by local
law and are consistent with the requirements of Code Section 423(b)(5).

 

(b)           Enrollment. In the case of any individual who qualifies as an
Eligible Employee on the first day of any Offering Period, he or she may elect
to become a Participant on such day by filing the prescribed enrollment form
with the Company. The enrollment form shall be filed in the prescribed manner
during the applicable Enrollment Period for such Offering Period. The Committee
may establish other procedures for enrollment by Eligible Employees.

 

(c)           Duration of Participation. Once enrolled in the Plan, a
Participant shall continue to participate in the Plan until he or she:

 

(i)  Reaches the end of the Offering Period or Purchase Period, as applicable,
in which his or her employee contributions were discontinued under Section 5(c)
or 9(b);

 

(ii)                 Is deemed to withdraw from the Plan under Subsection (b)
above;

 

(iii)                Withdraws from the Plan under Section 6(a); or

 

(iv)                Ceases to be an Eligible Employee.

 



 

 

 

A Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation as described therein. In
all other cases, a former Participant may again become a Participant, if he or
she then is an Eligible Employee, by following the procedure described in
Subsection (b) above.

 

(d)           Applicable Offering Period. For purposes of calculating the
Purchase Price under Section 8(b), the applicable Offering Period shall be
determined as follows:

 

(i)                  Once a Participant is enrolled in the Plan for an Offering
Period, such Offering Period shall continue to apply to him or her until the
earliest of (A) the end of such Offering Period, (B) the end of his or her
participation under Subsection (d) above, or (C) re-enrollment for a subsequent
Offering Period under Paragraph (ii) or (iii) below.

 

(ii)                 Any other provision of the Plan notwithstanding, the
Administrator (at its sole discretion) may determine prior to the commencement
of any new Offering Period that all Participants shall be re-enrolled for such
new Offering Period.

 

(iii)                When a Participant reaches the end of an Offering Period
but his or her participation is to continue, then such Participant shall
automatically be re-enrolled for the Offering Period that commences immediately
after the end of the prior Offering Period.

 

SECTION 5. EMPLOYEE CONTRIBUTIONS.

 

(a)           Commencement of Payroll Deductions. A Participant may purchase
shares of Stock under the Plan by means of payroll deductions or (if so approved
by the Administrator with respect to all Participants in an Offering Period)
other approved contributions in form and substance satisfactory to the
Administrator. Payroll deductions or other approved contributions shall commence
as soon as reasonably practicable after the Company has received the prescribed
enrollment form by the end of the Enrollment Period. In jurisdictions where
payroll deductions are not permitted under local law, Participants may purchase
shares of Stock by making contributions in the form that is acceptable and
approved by the Administrator.

 

(b)           Amount of Payroll Deductions. An Eligible Employee shall designate
on the prescribed enrollment form the portion of his or her Compensation that he
or she elects to have withheld for the purchase of Stock. Such portion shall be
a whole percentage of the Eligible Employee’s Compensation, but not less than 1%
nor more than 15%.

 

(c)           Reducing Withholding Rate or Discontinuing Payroll Deductions. If
a Participant wishes to reduce his or her rate of payroll withholding, such
Participant may do so by filing a new enrollment form with the Company in the
manner prescribed by the Administrator. The new withholding rate shall be
effective as soon as reasonably practicable after the Company has received such
form. The new withholding rate may be 0% or any whole percentage of the
Participant’s Compensation, but not more than his or her old withholding rate.
No Participant shall make more than one election under this Subsection (c)
during any Purchase Period. (In addition, employee contributions may be
discontinued automatically pursuant to Section 9(b).)

 



 

 

 

(d)           Increasing Withholding Rate. If a Participant wishes to increase
his or her rate of payroll withholding, such Participant may do so by filing a
new enrollment form with the Company during the applicable Enrollment Period.
The new withholding rate may be effective on the first day of the next-upcoming
Offering Period in which the Participant participates. The new withholding rate
may be any whole percentage of the Participant’s Compensation, but not less than
1% nor more than 15%. An increase in a Participant’s rate of payroll withholding
may not take effect during an ongoing Offering Period.

 

SECTION 6. WITHDRAWAL FROM THE PLAN.

 

(a)           Withdrawal. A Participant may elect to withdraw from the Offering
Period in which he or she is participating by filing the prescribed form with
the Company in the prescribed manner at least fifteen (15) calendar days prior
to a Purchase Date (or such other period as is specified by the Administrator).
As soon as reasonably practicable thereafter, payroll deductions or other
approved contributions shall cease and the entire amount credited to the
Participant’s Plan Account with respect to such Offering Period shall be
refunded to him or her in cash, without interest (except as otherwise required
by the laws of the local jurisdiction). No partial withdrawals from an Offering
Period shall be permitted.

 

(b)           Re-Enrollment After Withdrawal. A former Participant who has
withdrawn from the Plan shall not be a Participant until he or she re-enrolls in
the Plan under Section 4(b) during an Enrollment Period. Re-enrollment may be
effective only at the commencement of an Offering Period.

 

SECTION 7. CHANGE IN EMPLOYMENT STATUS.

 

(a)           Termination of Employment. Termination of employment as an
Eligible Employee for any reason, including death, shall be treated as an
automatic withdrawal from the Plan under Section 6(a).

 

(b)           Transfers of Employment. If a Participant transfers employment
from a Participating Company that is participating in a Base Offering Period to
a Participating Company that is participating in an Additional Offering Period,
he or she will immediately cease to participate in the Base Offering Period, as
applicable; however, such Participant’s Plan Account will be transferred to the
Additional Offering Period, and such Participant will immediately join such
Additional Offering Period on the terms and conditions applicable to such
Additional Offering Period, except for any modifications required by applicable
law. If a Participant transfers employment from a Participating Company that is
participating in an Additional Offering Period to a Participating Company that
is participating in the Base Offering Period, he or she will continue to
participate in the Additional Offering Period until the earlier of (i) the end
of such Additional Offering Period, or (ii) the commencement of the first Base
Offering Period in which he or she is eligible. If a Participant transfers
employment from a Participating Company to a Related Corporation that is not a
Participating Company, he or she shall be deemed to have withdrawn from the Plan
pursuant to Section 6(a).

 



 

 

 

(c)           Leave of Absence. For purposes of the Plan, employment shall not
be deemed to terminate when the Participant goes on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing. Employment, however, shall be deemed to terminate on the
first day following three months after the Participant goes on a leave, unless a
contract or statute guarantees his or her right to return to work. Employment
shall be deemed to terminate in any event when the approved leave ends, unless
the Participant immediately returns to work.

 

(d)           Death. In the event of the Participant’s death, the amount
credited to his or her Plan Account shall be paid in cash, without interest
(unless otherwise required by the laws of the local jurisdiction), to a
beneficiary designated by him or her for this purpose on the prescribed form or,
if none, to the Participant’s estate. Such form shall be valid only if it was
filed with the Company in the prescribed manner before the Participant’s death.

 

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES.

 

(a)           Plan Accounts. The Company shall maintain a Plan Account on its
books in the name of each Participant. Whenever an amount is deducted from the
Participant’s Compensation under the Plan, such amount shall be credited to the
Participant’s Plan Account. Unless otherwise required by the laws of the local
jurisdiction, (i) amounts credited to Plan Accounts shall not be trust funds and
may be commingled with the Company’s general assets and applied to general
corporate purposes, and (ii) no interest shall be credited to Plan Accounts.

 

(b)           Purchase Price. The Purchase Price for each share of Stock
purchased on a Purchase Date shall be the lower of:

 

(i)        85% of the Fair Market Value of such share on the first trading day
of such Offering Period; or

 

(ii)       85% of the Fair Market Value of such share on the Purchase Date.

 

(c)           Number of Shares Purchased. On each Purchase Date, each
Participant shall be deemed to have elected to purchase the number of shares of
Stock calculated in accordance with this Subsection (c), unless the Participant
has previously elected to withdraw from the Offering Period in accordance with
Section 6(a). The amount then in the Participant’s Plan Account shall be divided
by the Purchase Price, and the number of shares that results shall be purchased
from the Company with the funds in the Participant’s Plan Account. The foregoing
number of shares of Stock that may be purchased by a Participant are subject to
the limitations set forth in Subsection (d) below and in Section 9. The
Administrator may determine with respect to all Participants that any fractional
share, as calculated under this Subsection (c), shall be (i) rounded down to the
next lower whole share or (ii) credited as a fractional share.

 



 

 

 

(d)           Available Shares Insufficient. In the event that the aggregate
number of shares that all Participants elect to purchase with respect to a
particular Purchase Period exceeds (i) the number of shares of Stock that were
available under Section 3 above for sale under the Plan on the first day of the
applicable Offering Period, or (ii) the number of shares that were available
under Section 3 above for sale under the Plan on the applicable Purchase Date,
then the number of shares to which each Participant is entitled shall be
determined by multiplying the number of shares available for issuance by a
fraction. The numerator of such fraction is the number of shares that such
Participant has elected to purchase, and the denominator of such fraction is the
number of shares that all Participants have elected to purchase. The Company may
make a pro rata allocation of the shares available on the first day of an
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company’s stockholders subsequent to such date. In the event of a pro-rata
allocation under this Section (d), the Administrator may determine in its
discretion to continue all Offering Periods then in effect or terminate all
Offering Periods then in effect pursuant to Section 14.

 

(e)           Issuance of Stock. The shares of Stock purchased by a Participant
under the Plan will be registered in the name of such Participant. The Company
may permit or require that shares be deposited directly with a broker designated
by the Company or to a designated agent of the Company, and the Company may
utilize electronic or automated methods of share transfer. The Company may
require that shares be retained with such broker or agent for a designated
period of time and/or may establish other procedures to permit tracking of
disqualifying dispositions of such shares. (The two preceding sentences shall
apply whether or not the Participant is required to pay income tax in the United
States.)

 

(f)            Tax Withholding. To the extent required by applicable U.S. or
non-U.S. federal, state or local law, a Participant shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any shares of Stock under the Plan until such obligations, if
any, are satisfied.

 

(g)           Unused Cash Balances. Subject to the final sentence of Section
8(c), an amount remaining in the Participant’s Plan Account that represents the
Purchase Price for any fractional share shall be refunded in cash, without
interest (except as otherwise required by the laws of the local jurisdiction),
to the Participant promptly following a Purchase Date. Any amount remaining in
the Participant’s Plan Account that represents the Purchase Price for whole
shares that could not be purchased by reason of Subsections (c) or (d) above or
Section 9(b) shall be refunded to the Participant in cash, without interest
(except as otherwise required by the laws of the local jurisdiction).

 

(h)           Stockholder Approval. Any other provision of the Plan
notwithstanding, no shares of Stock shall be purchased under the Plan unless and
until the Company’s stockholders have approved the adoption of the Plan.

 



 

 

 

SECTION 9. PLAN LIMITATIONS.

 

(a)           Five Percent Limit. Any other provision of the Plan
notwithstanding, no Participant shall be granted a right to purchase Stock under
the Plan if, immediately after such right is granted, such Participant would own
stock possessing 5% or more of the total combined voting power or value of all
classes of stock of the Company or any Related Corporation, applying the stock
attribution rules of Code Section 424(d), and including any stock in which the
Participant may purchase under outstanding options as stock owned by such
Participant.

 

(b)           Dollar Limit. As specified by Code Section 423(b)(8), no
Participant shall be entitled to accrue rights to purchase Stock pursuant to any
such rights outstanding under the Plan if and to the extent such accrual, when
aggregated with (i) rights to purchase Stock accrued under any other right to
purchase Stock under the Plan, and (ii) similar rights accrued under other
employee stock purchase plans (within the meaning of Code Section 423) of the
Company or any Related Corporation, would otherwise permit such Participant to
purchase more than $25,000 worth of Stock of the Company or any Related
Corporation (determined on the basis of the Fair Market Value per share on the
date such rights are granted, and which, with respect to the Plan, will be
determined as of the beginning of the respective Offering Period) for each
calendar year such rights are at any time outstanding.

 

If a Participant is precluded by this Subsection (b) from purchasing additional
Stock under the Plan, then his or her employee contributions shall automatically
be discontinued and shall automatically resume at the beginning of the next
Purchase Period with a scheduled Purchase Date in the next calendar year,
provided that he or she is an Eligible Employee at the beginning of such
Purchase Period.

 

(c)           Purchase Period Share Purchase Limit. Any other provision of the
Plan notwithstanding, no Participant shall purchase more than 3,000 shares of
Stock with respect to any Purchase Period; provided that the Administrator may,
for future Offering Periods, increase or decrease in its absolute discretion,
the maximum number of shares of Stock that a Participant may purchase during
each Purchase Period.

 

SECTION 10. RIGHTS NOT TRANSFERABLE.

 

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

 

SECTION 11. NO RIGHTS AS AN EMPLOYEE.

 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

 



 

 

 

SECTION 12. NO RIGHTS AS A STOCKHOLDER.

 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date.

 

SECTION 13. Securities Law Requirements.

 

Shares of Stock shall not be issued, and the Company shall have no liability for
failure to issue shares of Stock, under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 

SECTION 14. AMENDMENT OR DISCONTINUANCE.

 

(a)           General Rule. The Administrator, in its sole discretion, may
amend, suspend, or terminate the Plan, or any part thereof, at any time and for
any reason. If the Plan is terminated, the Administrator, in its discretion, may
elect to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Stock on the next Purchase Date, or may
elect to permit Offering Periods to expire in accordance with their terms (and
subject to any adjustment pursuant to Section 3(c) or (d). If the Offering
Periods are terminated prior to expiration, all amounts then credited to
Participants’ accounts which have not been used to purchase shares of Stock will
be returned to the Participants (without interest thereon, except as otherwise
required by the laws of the local jurisdiction) as soon as administratively
practicable.

 

(b)           Administrator’s Discretion. Without stockholder consent and
without limiting Subsection (a) above, the Administrator will be entitled to
change the Offering Periods, limit the frequency and/or number of changes in the
amount withheld during an Offering Period, establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, permit
payroll withholding in excess of the amount designated by a Participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Stock for each Participant properly correspond
with amounts withheld from the Participant’s Compensation, amend any outstanding
purchase rights or clarify any ambiguities regarding the terms of any Offering
Period to enable the purchase rights to qualify under and/or comply with
Section 423 of the Code, and establish such other limitations or procedures as
it determines in its sole discretion advisable which are consistent with the
Plan. The actions of the Board and the Committee pursuant to this paragraph will
not be considered to alter or impair the purchase rights granted under an
Offering Period as they are to be deemed part of the initial terms of such
Offering Period and purchase rights.

 



 

 

 

(c)           Accounting Considerations. In the event the Administrator
determines that the ongoing operation of the Plan may result in unfavorable
financial accounting consequences, the Administrator may, in its discretion and,
to the extent necessary or desirable, modify, amend or terminate the Plan to
reduce or eliminate such accounting consequence including, but not limited to:

 

(i)  Amending the Plan to conform with the safe harbor definition under
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or successor provision), including with respect to an Offering Period underway
at the time;

 

(ii)       Altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;

 

(iii)      Shortening any Offering Period (and any Purchase Periods encompassed
by such Offering Period) by setting a new Purchase Date, including with respect
to an Offering Period underway at the time of the Administrator’s action;

 

(iv)      Reducing the maximum percentage of Compensation a Participant may
elect to set aside as payroll deductions; and

 

(v)       Reducing the maximum number of shares of Stock a Participant may
purchase during any Purchase Period.

 

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants. The actions of the Board and the Committee
pursuant to this paragraph will not be considered to alter or impair the
purchase rights granted under an Offering Period as they are to be deemed part
of the initial terms of such Offering Period and purchase rights.

 

(d)           Stockholder Approval. Except as provided in Section 3, any
increase in the aggregate number of shares of Stock that may be issued under the
Plan shall be subject to the approval of the Company’s stockholders. In
addition, any other amendment of the Plan shall be subject to the approval of
the Company’s stockholders to the extent required under Section 14(e) or by any
applicable law or regulation.

 

(e)           Plan Termination. The Plan shall terminate automatically 20 years
after its adoption by the Board, unless (i) the Plan is extended by the Board
and (ii) the extension is approved within 12 months by a vote of the
stockholders of the Company.

 

SECTION 15. DEFINITIONS.

 

(a)           “Administrator” means the Board or any Committee administering the
Plan in accordance with Section 2.

 



 

 

 

(b)           “Board” means the Board of Directors of the Company, as
constituted from time to time.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” means a committee of one or more members of the Board,
or of other individuals satisfying applicable laws, appointed by the Board to
administer the Plan.

 

(e)           “Company” means Velodyne Lidar, Inc., a Delaware corporation.

 

(f)            “Compensation” means, unless otherwise determined by the
Administrator, those components of an Eligible Employee’s cash compensation
(prior to reductions pursuant to Code Sections 125, 132(f) or 401(k)) that are
regular and recurring, including base straight-time gross earnings, commissions,
annual cash incentive compensation, and annual cash bonuses, and excluding
extraordinary cash items (such as one-time bonuses), as well as all non-cash
items, moving or relocation allowances, cost-of-living or tax equalization
payments, car allowances, tuition reimbursements, imputed income attributable to
cars or life insurance, severance pay, fringe benefits, contributions or
benefits received under employee benefit plans, payments for or related to
equity compensation, and any similar items. The Administrator shall determine
whether a particular item is included in Compensation.

 

(g)           “Corporate Reorganization” means:

 

(i)        The consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization; or

 

(ii)       The sale, transfer or other disposition of all or substantially all
of the Company’s assets or the complete liquidation or dissolution of the
Company.

 

(h)           “Eligible Employee” means, unless otherwise determined by the
Administrator prior to the commencement of an Offering Period, a common law
employee of a Participating Company who is customarily employed for at least
twenty (20) hours per week and for more than five (5) months in any calendar
year. The foregoing notwithstanding, (1) an individual shall not be considered
an Eligible Employee if his or her participation in the Plan is prohibited by
the law of any country that has jurisdiction over him or her or if, prior to an
applicable Offering Period and applied in a manner consistent with the
requirements of Code Section 423(b)(5) with respect to an Offering Period that
is a Base Offering Period, the Administrator determines that the definition of
Eligible Employee shall exclude any other class of employees, and (2) an
individual who would not otherwise qualify as an Eligible Employee pursuant to
the first sentence above may be eligible to participate under the terms and
conditions of an Additional Offering Period where local law so requires.

 

(i)            “Enrollment Period” means a period prior to the start of an
Offering Period during which Eligible Employees must submit the required
enrollment forms to participate in such Offering Period, which period shall end
at least five (5) business days (or such other date as may be specified in
advance by the Administrator) prior to the start of the Offering Period.

 



 

 

 

(j)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(k)           “Fair Market Value” means the price at which Stock was last sold
in the principal U.S. market for the Stock on the applicable date or, if the
applicable date was not a trading day, on the last trading day prior to the
applicable date. If Stock is no longer traded on a public U.S. securities
market, the Fair Market Value shall be determined by the Administrator in good
faith on such basis as it deems appropriate. The Administrator’s determination
shall be conclusive and binding on all persons. For purposes of determining Fair
Market Value as of a Purchase Date, and unless otherwise determined by the
Administrator, the applicable date will be the last trading day immediately
preceding the Purchase Date.

 

(l)             “Offering Period” means any period, including as the context
requires Base Offering Periods and Additional Offering Periods, with respect to
which the right to purchase Stock may be granted under the Plan, as determined
pursuant to Section 4(a).

 

(m)          “Participant” means an Eligible Employee who participates in the
Plan or any Sub-Plan, as provided in Section 4.

 

(n)           “Participating Company” means (i) the Company and (ii) each
present or future Subsidiary designated by the Administrator as a Participating
Company.

 

(o)           “Plan” means this Velodyne Lidar, Inc. 2020 Employee Stock
Purchase Plan, as it may be amended from time to time.

 

(p)           “Plan Account” means the account established for each Participant
pursuant to Section 8(a).

 

(q)           “Purchase Date” means the last trading day of a Purchase Period.

 

(r)            “Purchase Period”means a period within an Offering Period (which
for an Offering Period with only a single Purchase Period would be coterminous
with the Offering Period) during which contributions may be made toward the
purchase of Stock under the Plan, as determined pursuant to Section 4(a).

 

(s)           “Purchase Price” means the price at which Participants may
purchase Stock under the Plan, as determined pursuant to Section 8(b).

 

(t)            “Related Corporation” means any “parent corporation” of the
Company as defined in Code Section 424(e) or any Subsidiary.

 

(u)           “Stock” means the common stock of the Company.

 

(v)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 



 

 